                 Case 19-11689-JTD             Doc 4     Filed 07/30/19        Page 1 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

THG Holdings LLC, et al.,                                   Case No. 19-11689 (JTD)

                         Debtors.1                          Joint Administration Requested


    DECLARATION OF CHRISTIAN RICHARDS IN SUPPORT OF FIRST DAY RELIEF

                I, Christian Richards, hereby declare as follows:

                1.       I am the Chief Financial Officer of the above-captioned debtors and

debtors in possession (the “Debtors”).           I have served in this role since March 2015.                 In

connection with my role as Chief Financial Officer I have become familiar with the Debtors’

businesses, day-to-day operations, financial affairs and books and records. In addition, I have

been substantially involved with the Debtors’ relationship with the Centers for Medicare and

Medicaid Services (“CMS”) throughout my tenure as Chief Financial Officer.

                2.       I submit this declaration to provide support for, and background

concerning, the Debtors’ history with CMS and the United States Department of Justice, and

how that history has led the Debtors to seek chapter 11 protection.

                3.       Except as otherwise indicated, the statements set forth in this declaration

are based upon my personal knowledge of the Debtors’ operations and financing, information

learned from my review of relevant documents, information supplied to me from other members

of the Debtors’ management or the Debtors’ advisors, or my opinion based on my knowledge,

1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
        THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
        Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
        True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’
        mailing address is 737 N. 5th Street, Suite 500, Richmond, Virginia 23219.
                Case 19-11689-JTD         Doc 4       Filed 07/30/19      Page 2 of 8




experience and information concerning the Debtors’ operations and financial condition. I am

authorized to submit this declaration on behalf of the Debtors. If called to testify, I could and

would testify competently to the matters set forth in this declaration.

               4.      The Debtors’’ business is conducted in large part through Debtor True

Health Diagnostics, LLC (“True Health”). True Health is a laboratory provider of diagnostic and

disease-management solutions based in Frisco, Texas. True Health utilizes proprietary and

innovative diagnostic technology to detect disease indicators that enable early stage diagnosis

and monitoring for a variety of chronic diseases. True Health employs approximately 320

individuals and serves approximately 1,400 patients per day and 335,000 patients annually, more

than 65,000 of whom are Medicare beneficiaries.

               5.      Medicare is a federally-administered and funded program that provides

payment for the provision of healthcare services to millions of aged or disabled individuals,

including the diagnostic laboratory services that True Health provides.

               6.      On November 25, 2014, True Health executed a form CMS-460

application to participate in Medicare Part B as a provider (the “Application”). Following

approval of the Application and agreement to follow appropriate CMS rules and regulations,

True Health began accepting Medicare patients and seeking reimbursement through Medicare for

the services provided to such Medicare patients. Subsequently, True Health acquired the assets

of Health Diagnostics Laboratories (“HDL”) out of their bankruptcy on or about September 30,

2015 without any objection by the government. In connection with that acquisition, True Health

voluntarily assumed the obligations under HDL’s corporate integrity agreement with the

government on October 13, 2015.           Since then, all government audits of True Health’s

compliance with that agreement have resulted in compliance ratings have achieved 99% or



                                                  2
                Case 19-11689-JTD         Doc 4       Filed 07/30/19   Page 3 of 8




better. Ultimately, Medicare patients and the reimbursements for the services provided to those

patients grew to become approximately 30% of True Health’s business and, importantly,

revenue.

               7.      Without any prior notice, on or around May 25, 2017, CMS instituted a

100 percent hold on all Medicare payments to True Health. Given the current extremely low

margins on which diagnostic labs operate, the loss of 30% of the business’s revenue

dramatically affected the viability and financial stability of True Health.

               8.      The May 25, 2017 notice cited only eight specific claims submitted over a

one-year period that allegedly did not comply with Medicare guidelines, which represents

0.008% of all claims submitted by True Health to Medicare during that time period (November

19, 2015 through November 4, 2016). The claims at issue represented less than $3,000 of

Medicare funds paid to True Health.

               9.      True Health immediately provided a rebuttal statement to CMS on or

around June 5, 2017, detailing the reasons why the suspension was not warranted and damaging

to True Health’s business.       That rebuttal statement provided documentary evidence that

established that all the claimed discrepancies were not the fault of True Health, but in fact

paperwork errors of the ordering provider. That is, a clinical laboratory only performs test

services at the direction of an ordering provider and the alleged discrepancies were due to

documentation errors by those providers. For example, True Health demonstrated to CMS that

the claim regarding services ordered after a provider’s death proved to be an error at the practice.

A living, practicing provider of the practice ordered a test via a paper order but a staff member

inadvertently selected the deceased provider form a drop-down box in a piece of third-party




                                                  3
                Case 19-11689-JTD        Doc 4       Filed 07/30/19   Page 4 of 8




software. The paper order showed the order had been signed by the living provider. CMS has

not disputed these facts.

               10.     Approximately one month later, on or around June 23, 2017, CMS

reduced its holdback from 100 percent to 35 percent of all Medicare payments. Even with the

reduced suspension, however, True Health and the other Debtors were unable to adequately fund

their business. They were forced to seek outside funding to sustain their operations. Fortunately,

existing stakeholders continued to support True Health, deferring substantial debt service and

funding over $15 million with new capital to allow the business to continue to operate while the

company responded to the unilateral CMS action. Approximately $21 million in receivables

have been held back by Medicare since May 2017.

               11.     The company continually attempted to follow up with CMS on their

findings and was directed to contact the United States Department of Justice (“DOJ”) in late

2017. True Health was thereby led to believe that DOJ was responsible for the suspension.

Accordingly, True Health engaged expert legal and regulatory counsel, Mintz Levin and

McDermott, Will and Emery, respectively. The company also engaged Navigant Consulting,

one of the most reputable healthcare advisory firms in the country. Together, these legal and

financial advisory firms worked tirelessly to investigate and resolve the CMS suspension.

               12.     True Health spent countless man hours and millions of dollars trying to

resolve any CMS and DOJ issues. Through considerable efforts over that period, the Debtors

examined and further refined their business practices and policies which had already achieved a

99% compliance score by an independent review officer under a voluntary Corporate Integrity

Agreement.     The Debtors believed their business practices to be entirely compliant with




                                                 4
                Case 19-11689-JTD       Doc 4       Filed 07/30/19   Page 5 of 8




applicable healthcare law and regulations, but further refined them based on guidance provided

by CMS and the DOJ.

               13.     For example, True Health instituted daily PECOS checks of all its

ordering providers whereas it had previously conducted monthly checks. In addition, True

Health required further documentation and information from any third party phlebotomy vendors

that it contracted with for patient blood draws to help guard against any improper relationships

between phlebotomy vendors and providers.

               14.     Over the course of many months, True Health negotiated with DOJ to

resolve the government’s claims and concerns. On December 21, 2018, the company and the

DOJ had negotiated a comprehensive settlement agreement, including the terms of a new

corporate integrity agreement, in what the company believed would finally and completely

resolve all open issues with CMS and the DOJ. Both agencies led the company to believe that

these agreements would be signed imminently.

               15.     However, on February 1, 2018 and thereafter, Debtors received notice

from the DOJ that changes were being made to material terms of the settlement agreement.

Nevertheless, the Debtors agreed to the material changes by the government and a final

settlement agreement was again reached on or about June 6, 2019.          True Health received

authority from its Board of Directors to sign the settlement agreement and the matter appeared

finally resolved for a second time.

               16.     Instead, on or about June 13, 2019, CMS (which had taken a backseat

during the negotiations with DOJ since late 2017) reasserted itself in the process and imposed a

new 100 percent suspension of all Medicare payments to True Health. Although the June 13

suspension notice claimed to be predicated on new allegations of fraud, in truth, the five (5)



                                                5
               Case 19-11689-JTD        Doc 4       Filed 07/30/19   Page 6 of 8




claims identified by CMS were based on the same facts and circumstances, and were part of the

very same investigation that supported the 2017 suspension. To the best of my knowledge, all

of the claims and conduct complained of by CMS and DOJ date back to time periods from 2018

or before.

              17.     This second suspension by CMS was devastating to the company,

particularly in light of the fact that True Health has continued to participate in the Medicare

program and has continued to serve Medicare patients -- without full compensation -- for more

than two years while it worked feverishly to secure a settlement with the government. Having

been stretched to the breaking point financially over the preceding two years of suspension and

fruitless negotiation with DOJ and CMS, True Health was unable to absorb further losses.

               18.    Accordingly, True Health sought emergency injunctive relief against CMS

in the United States District Court for the Eastern District of Texas. True Health initially was

successful in obtaining a temporary restraining order against CMS to preclude CMS from

imposing the 100 percent holdback. On July 10, 2019—two days after the TRO was entered but

more than two years after CMS initiated its first 2017 suspension of Medicare payments against

True Health—True Health received two separate letters from Qlarant, each dated July 5, 2019,

notifying True Health that Qlarant had completed its review of services performed by True

Health and determined that True Health had received Medicare overpayments. The first notice

stated that True Health had “received Medicare payment in error, which has resulted in an

extrapolated overpayment of $19,759,699.00 for the universe of claims with process dates

10/01/2015 through 01/20/2017.” The second notice stated that True Health had “received

Medicare payment in error, which has resulted in an extrapolated overpayment of $7,707,443.32




                                                6
                Case 19-11689-JTD       Doc 4       Filed 07/30/19   Page 7 of 8




 for the universe of claims with process dates 05/25/2017 through 10/06/2017.”[1] The

 overpayment determinations each included a “Sampling Methodology” report that described

 how the statistically valid random sample of claims was selected and how the estimated

 overpayment determinations were calculated. Importantly, these reports reveal that Qlarant had

 completed its review and calculation of overpayments well over a year before they were sent to

 True Health. The report calculating the $19,759,699.00 overpayment amount was dated

 September 26, 2017 and the report calculating the $7,707,443.32 overpayment amount was

 dated January 23, 2018. CMS withheld these final overpayment determinations effectively

 depriving True Health of an opportunity to pursue an administrative appeal under the Medicare

 Act and allow CMS to continue to escrow millions of dollars in Medicare payments owed to

 True Health.


                19.   On July 22, 2019 the District Court denied True Health a preliminary

injunction and dismissed the action for lack of subject matter jurisdiction.       The continued

suspension of all Medicare payments to True Health has resulted in irreparable damage to the

Debtors’ liquidity and their businesses. Consequently, the Debtors were forced to file for

Chapter 11 bankruptcy protection before this Court.




[1]
       Initial overpayment determinations are calculated through a review of a statistically valid
       random sample of claims for a specified time period and then extrapolated out to arrive at
       a total amount of estimated overpayments. These initial overpayment determinations are
       often challenged and reduced significantly through the administrative appeal process,
       which True Health intends to pursue.

                                                7
               Case 19-11689-JTD         Doc 4       Filed 07/30/19   Page 8 of 8




               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information and belief.



Dated: July 30, 2019
       Richmond, VA                          /s/ Christian Richards
                                             Christian Richards


12994121.2




                                                 8
